Under Section 71, -municipal code, the written notice required therein may be served upon the agent of the owner of abutting land, and it sufficiently appears that W. F. Fox was the agent of the owners and served with notice.
While the agreed statement of facts shows that the assessment appeared for the first time upon the tax duplicate for the year 1908, yet it does not appear that the same was certified to the auditor more than two years after it was payable. It is the action taken, by the corporation in certifying the assessment to the auditor of the proper county which saves it from the two years’ limitation, and if this was done prior to August 29, 1908, the statute was complied with.
Section 1536-271, Revised Statutes, authorizes a penalty of ten -per cent, to be collected upon any unpaid assessment, and even' conceding that the penalty should be computed only on the amount of the assessment, without including the interest due, it is a mere trifle not requiring the action of the court.
The petition and cross-petition will be dismissed.